COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  AERIELLE KILGORE,                              §               No. 08-17-00172-CR

                        Appellant,               §                 Appeal from the

  v.                                             §           Criminal District Court No. 1

  THE STATE OF TEXAS,                            §             of El Paso County, Texas

                        State.                   §               (TC# 20120D05387)

                                                 §

                                           ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until July 21, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before July 21, 2018.


       IT IS SO ORDERED this 6th day of June, 2018.


                                     PER CURIAM



Before McClure, C.J., Rodriguez and Palafox, JJ.